        Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 1 of 18




           UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK -- MANHATTAN DIVISION

TERRY FABRICANT, a California
resident, individually and as the
representative of a class of
similarly-situated persons,               No. 1:19-cv-00758
                           Plaintiff,
v.                                        CLASS ACTION
PREMIUM MERCHANT
FUNDING ONE, LLC,
                                          JURY TRIAL DEMANDED
                         Defendant.

                     CLASS ACTION COMPLAINT
                             INTRODUCTION

       1.   Plaintiff, Terry Fabricant (“Plaintiff”), brings this action

under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §

227.

       2.   The TCPA was enacted in response to widespread public

outrage     concerning    the   proliferation   of    intrusive,   nuisance

telemarketing practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct.

740, 745 (2012).

       3.   The TCPA is designed to protect consumer privacy by

prohibiting, among other things, autodialed telemarketing calls to
        Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 2 of 18




cellular telephones without the “prior express written consent” of the

called party. 47 C.F.R. § 64.1200(a)(2), (f)(8)(i).

      4.     Defendant Premium Merchant Funding One, LLC (“PMF”)

made automated telemarketing calls to Plaintiff using equipment

prohibited by the TCPA, even though it did not have his prior express

written consent to do so.

      5.     Plaintiff did not give prior express written consent to receive

an autodialed phone call on his cellular phone from PMF.

      6.     This case challenges PMF’s practice of initiating autodialed

telemarketing calls to cellular telephones without the prior express

written consent of the called party as required by the TCPA. 47 C.F.R. §

64.1200(a)(2), (f)(8)(i).

      7.     Plaintiff seeks class-wide relief against PMF for violating the

Telephone Consumer Protection Act, 47 U.S.C. § 227. A class action is

the best means of obtaining redress for PMF’s illegal telemarketing and

is consistent both with the private right of action afforded by the TCPA

and the fairness and efficiency goals of Rule 23 of the Federal Rules of

Civil Procedure.




                                           2
       Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 3 of 18




     8.    PMF’s practice caused actual harm to Plaintiff and the other

members of the Class in several ways, including temporarily using their

cellular phones and tying up their lines, invading their privacy, causing

wear and tear on their cellular phones, consuming battery life, and

causing some of them to be charged for calls they did not want to

receive. Moreover, these calls injured Plaintiff and the Class because

they were frustrating, obnoxious, annoying, and a nuisance, and

disturbed their solitude.

                                PARTIES
     9.    Plaintiff, Terry “Luke” Fabricant, is an individual and a

citizen of California, residing in Los Angeles, California.

     10.   Defendant Premium Merchant Funding One, LLC is a New

York limited liability company headquartered at 40 Wall Street Suite

501, New York, New York 10005.

                     JURISDICTION AND VENUE

     11.   Subject matter jurisdiction exists pursuant to 28 U.S.C.

§ 1331 because Plaintiff’s claims arise under the TCPA, a federal

statute.




                                     3
       Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 4 of 18




      12.   Personal jurisdiction exists in New York because PMF’s

principal place of business is in New York, a substantial portion of the

conduct took place in New York, and PMF has transacted business and

made or performed contracts substantially connected with the State.

      13.   Venue is proper in the Southern District of New York

because PMF resides in this District, PMF has sufficient contacts with

this District, and a substantial part of the events or omissions giving

rise to Plaintiff’s claim occurred in this District.

        BACKGROUND AND ENFORCEMENT OF THE TCPA

      14.   In 1991, Congress enacted the TCPA to regulate the

explosive growth of the telemarketing industry. In so doing, Congress

recognized that “[u]nrestricted telemarketing … can be an intrusive

invasion of privacy[.]” Telephone Consumer Protection Act of 1991, Pub.

L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

      15.   When Congress enacted the TCPA in 1991, it found that

telemarketers were calling 18 million Americans every day. In re Rules

and Regulations Implementing the TCPA of 1991, 18 FCC Rcd. 14014,

14021 ¶ 8 (2003) (“2003 Order”). By 2003, telemarketers were calling




                                      4
         Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 5 of 18




104 million Americans every day, assisted by the proliferation of new

and more powerful autodialing technology. Id. at ¶¶ 2, 8.

       16.     The problems Congress identified when it enacted the TCPA

have only grown worse in recent years. The FCC has emphasized that

action must be taken to “stop the scourge of illegal robocalls” because

“U.S. consumers received approximately 2.4 billion robocalls per month

in 2016.” Federal Communications Commission, The FCC's Push to

Combat Robocalls & Spoofing,               https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-


combat-robocalls-spoofing   (last visited Jan. 15, 2019).

  THE TCPA PROHIBITS AUTOMATED TELEMARKETING CALLS
       17.     The TCPA requires prior express written consent for all

autodialed telemarketing calls to cellular telephone numbers. In re

Rules and Regulations Implementing the TCPA of 1991, 27 FCC Rcd.

1830, 1844 (2012); 47 C.F.R. § 64.1200(f)(1), (12).

       18.     “The term prior express written consent means an

agreement, in writing, bearing the signature of the person called that

clearly authorizes the seller to deliver or cause to be delivered to the

person called advertisements or telemarketing messages using an

automatic telephone dialing system or an artificial or prerecorded voice,


                                              5
       Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 6 of 18




and the telephone number to which the signatory authorizes such

advertisements or telemarketing messages to be delivered.” 47 C.F.R. §

64.1200(f)(8).

      19.   “The       written   agreement   shall   include   a    clear   and

conspicuous disclosure informing the person signing that: (A) By

executing the agreement, such person authorizes the seller to deliver or

cause to be delivered to the signatory telemarketing calls using an

automatic telephone dialing system or an artificial or prerecorded voice;

and (B) The person is not required to sign the agreement (directly or

indirectly), or agree to enter into such an agreement as a condition of

purchasing       any    property,   goods,   or   services.”   47   C.F.R.    §

64.1200(f)(8)(i)(A).

                                    FACTS
      20.   Advertising by making calls to consumers’ cellular phones

uses the consumers’ equipment.

      21.   PMF transmitted autodialed calls to cellular phones—those

of Plaintiff and the other members of the putative Class—to promote

PMF’s products and services without the called parties’ prior express

written consent.


                                       6
           Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 7 of 18




       22.     PMF initiated the autodialed calls directly on its own behalf

or through an agent.

       A.      PMF called cellular phones using an autodialer.

       23.     PMF called Plaintiff’s cellular phone using an autodialer to

advertise PMF’s loan options.

       24.     On March 7, 2018 at 9:17 a.m. PST, Plaintiff received an

unsolicited call on his cellular phone.

       25.     The call began with a distinctive pause and a “beep” or

“click” after Plaintiff answered. Plaintiff said, “Hello?” and there was a

pause and a “beep” or “click” before a live person came on the phone. A

pause followed by a “click” or “beep” is evidence of the caller’s use of a

predictive dialer, which uses an algorithm to “predict” when

telemarketing agents will be available to field the call. See 2003 Order,

18 FCC Rcd. at 14022, n. 31. (in 2003, the FCC expressed growing

concern about the proliferation of predictive dialing systems that use “a

complex set of algorithms to automatically dial consumers’ telephone

numbers in a manner that predicts the time when a consumer will

answer the phone and the telemarketer will be available to take the

call.”).


                                        7
        Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 8 of 18




      26.    An unidentified “screener” asked Plaintiff a series of

introductory questions then connected the call to “Kevin.” “Kevin” asked

Plaintiff is he was interested in a personal loan. Plaintiff requested that

“Kevin” send him an e-mail with an explanation for the call.

      27.     “Kevin”         sent        Plaintiff     an         e-mail   from

kslucher@premiummerchantfunding.com   about applying for a loan:

      Sent: 3/7/2018 9:25:58 AM Pacific Standard Time
      Subject: Supply purchase funding

      Hi Terry. Click on the link below and fill in the fields
      marked with the red astericks [sic] and attach your last 4
      months bank statements.
      https://www.pmfus.com/slucher

      I will put together a quote and get it back to you within a
      day.
      Kevin Slucher | Funding Specialist
      Premium Merchant Funding
      40 Wall Street, Suite 501 | New York, NY 10005
      Direct Tel: (646) 492-8327 |Fax: (929) 358-7430

      Email:kslucher@premiummerchantfunding.com




See Exhibit A (e-mail).



                                            8
        Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 9 of 18




      28.    On April 30, 2018 at 7:56 a.m. PST, Plaintiff received

another unsolicited call on his cellular phone. Plaintiff heard a pause

and a “beep” or “click” before “Peter” picked up the line. Plaintiff asked

“Peter” to send him an e-mail with an explanation for the call.

      29.    “Peter”        sent          Plaintiff     an      e-mail   from

pfeierman@premiummerchantfunding.com   about applying for a loan:

      Sent: 4/30/2018 8:03:13 AM Pacific Standard Time
      Subject: Its Peter!! Good Morning

      Hey Terry

      Just spoke to you on the phone. As discussed, please email or
      fax the required paperwork to (929) 358-7430 at your
      earliest convenience. I will deliver the most business
      sensible and best funding arrangement to suit your needs.
      As part of the initial process, I will require completion of the
      information shown below.

      Please include the following documents at minimum:

      Business Banking Statements (Last 3 Months )
      Updated Data Form

      I will get back to you promptly with an offer for your
      consideration. We will conduct a [sic] initial cash flow
      analysis and put a quote in front of you so you can select
      from several different options and terms. We have an
      approval rate of over 89% and simply put, we can provide
      you the most money.
      …
      Peter Feierman | Chief Funding Specialist
      Premium Merchant Funding
                                           9
        Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 10 of 18




      40 Wall Street, Suite 501 | New York, NY 10005
      Tel: (646)-921-8930 | Fax:(929)-358-7430

See Exhibit B (e-mail).

      30.    On April 30, 2018, PMF called Plaintiff’s cellular phone at

3:20 p.m., 3:22 p.m., 3:23 p.m., and 3:24 p.m. When Plaintiff answered

he heard a pause and a “beep” or “click” before “Peter” picked up the

line. Plaintiff asked “Peter” to stop calling him. “Peter” said that he had

“money ready to give [Plaintiff] today” and to “just give [him] a few

minutes.” Plaintiff hung up the call.

      31.    A few months later, on August 29, 2018 at 11:32 a.m., PMF

called Plaintiff. After a pause and a “beep” or “click,” “Henry” picked up

and asked if Plaintiff wanted money. Plaintiff asked “Henry” to send

him an e-mail.

      32.     “Henry”        sent         Plaintiff    an     e-mail     from

hsasson@premiummerchantfunding.com   about a $100,000 loan:

      Sent: 8/29/2018 11:48:31 AM Pacific Standard Time
      Subject: HENRY FROM PREMIUM - SEND LAST 3
      MONTHS OF BANK STATEMENTS

      Luke,
      I just got a pre approval from the investors about getting you
      the 100k. All they need to see is the last 3 months of your
      bank statement[s]. Email it or fax it to me at 347-801-2388.

                                          10
      Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 11 of 18




     Henry Sasson
     Funding Account Executive
     Premium Merchant Funding
     40 Wall St.
     New York, NY 10005
     P: 646-766-0849 F: 347-801-2388

See Exhibit C (e-mail).

     33.   The “pause” or “click,” as well as the repetitive nature of the

call indicate that the calls were made as part of a telemarketing

campaign and that the calls were made using an automatic telephone

dialing system.

     34.   The TCPA defines “automatic telephone dialing system,” or

“ATDS,” as “equipment which has the capacity—(A) to store or produce

telephone numbers to be called, using a random or sequential number

generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

     35.   PMF initiated unauthorized telephone solicitations to the

cellular phones of Plaintiff and other members of the Class using an

ATDS to advertise the availability of a loan with PMF without their

prior express written consent.

     36.   PMF used an ATDS to call the cellular phones of Plaintiff

and other Class members in order to encourage them to apply for a

loan, and did so without their prior express written consent.

                                   11
       Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 12 of 18




     37.   PMF’s autodialed calls to cellular phones were designed to

offer PMF’s goods or services for sale.

     38.   Plaintiff did not give PMF his cellular telephone number or

request information about a loan.

     39.   Plaintiff did not expressly consent in writing to receive

PMF’s autodialed telemarketing calls to his cellular phone.

                         CLASS ALLEGATIONS

     40.   Pursuant to Fed. R. Civ. P. 23(a) and (b)(3), Plaintiff brings

this action against PMF on behalf of himself and all other persons

similarly situated throughout the United States.

     41.   Plaintiff proposes the following class definition:

           All persons in the United States (1) who received one
           or more advertising telephone calls, (2) to their mobile
           or cellular telephone number, (3) placed by or on behalf
           of PMF using an automatic telephone dialing system or
           an artificial or prerecorded voice, (4) on or after four
           years before the filing of the complaint, and (5) without
           their prior express written consent.

     42.   Excluded from the class are PMF, any entity in which PMF

has a controlling interest, each of their respective officers or legal

representatives, and any Judge assigned to this action, including his or

her immediate family.

                                    12
       Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 13 of 18




     43.   The proposed class members are identifiable through phone

records and phone number databases.

     44.   Plaintiff is a member of the proposed class.

     45.   The automated technology PMF used to call Plaintiff’s cell

phone is capable of contacting thousands of people a day, and so the

potential class members number in the hundreds or thousands, at least.

Individual joinder of so many persons is impracticable.

     46.   There are questions of law and fact common to Plaintiff and

to the proposed class, including but not limited to the following:

           a.    Whether PMF used an automatic telephone dialing

     system to call the cellular phones of Plaintiff and others;

           b.    Whether PMF initiated telemarketing calls to cellular

     phones without the prior express written consent of the called

     parties;

           c.    Whether PMF is liable for violations of the TCPA;

           d.    Whether Plaintiff and the other members of the class

     are entitled to statutory damages under the TCPA;




                                    13
      Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 14 of 18




           e.   Whether PMF’s actions were knowing or willful and, if

     so, whether the Court should treble the statutory damages

     awarded to Plaintiff and the other members of the class; and

           f.   Whether Plaintiff and members of the class are

     entitled to equitable relief, including but not limited to injunctive

     relief.

     47.   Plaintiff’s claims are based on the same facts and legal

theories as the claims of all class members and therefore are typical of

the claims of class members. Plaintiff and the other class members all

received telephone calls to their cellular telephone lines through the

same or similar dialing system.

     48.   Plaintiff is an adequate representative of the class because

his interests do not conflict with the interests of the Class he seeks to

represent. Plaintiff is a victim of ATDS telemarketing to his cellular

phone without any emergency purpose and without his prior express

written consent, and he is committed to the vigorous prosecution of this

action. Plaintiff has retained counsel competent and experienced in

complex TCPA class action litigation. Plaintiff will vigorously prosecute




                                   14
       Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 15 of 18




this action. Plaintiff and his counsel will fairly and adequately protect

the interest of members of the class.

     49.     Common questions of fact and law predominate over

questions affecting only individual class members, and a class action is

the superior method for fair and efficient adjudication of this

controversy. The only individual questions concern identification of

class members, which will be ascertainable from records maintained by

PMF or their agents.

     50.     The likelihood that individual class members will prosecute

separate actions is remote because individual litigation of the claims of

all class members is economically unfeasible and procedurally

impracticable given the expense involved and the small recoveries

available through individual actions.

             COUNT I - VIOLATION OF THE TELEPHONE
         CONSUMER PROTECTION ACT, 47 U.S.C. § 227, ET SEQ.

     51.     Plaintiff incorporates all preceding paragraphs as though

fully set forth herein, and brings Count I individually and on behalf of

the class.

     52.     The foregoing acts and omissions of PMF constitute

numerous and multiple violations of the TCPA, 47 U.S.C. §227, by

                                    15
       Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 16 of 18




making calls, except for emergency purposes, to the cellular telephone

numbers of Plaintiff and members of the class using an ATDS and/or

artificial or prerecorded voice.

     53.   As a result of PMF’s violations of the TCPA, 47 U.S.C. §227,

Plaintiff and members of the class are entitled to an award of $500 in

damages for each and every call made to their cellular telephone

numbers using an ATDS or artificial or prerecorded voice in violation of

the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B).

     54.   Plaintiff and members of the class are also entitled to, and

do seek, injunctive relief prohibiting PMF from violating the TCPA, 47

U.S.C. §227, by making calls, except for emergency purposes, to cellular

telephone numbers using an ATDS or artificial or prerecorded voice.

     55.   PMF’s violations were knowing or willful.

     56.   If the Court determines that PMF’s actions were knowing or

willful, then Plaintiff requests that the Court increase the statutory

damages up to three times the amount. 47 U.S.C. § 227(b)(3).




                                    16
       Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 17 of 18




     WHEREFORE, Plaintiff, for himself and all class members,

requests the following relief:

     A.    Certification of the proposed class;

     B.    Appointment of Plaintiff as representative of the class;

     C.    Appointment of Plaintiff’s counsel as counsel for the class;

     D.    An order awarding statutory damages of at least $500 per

           phone call at issue pursuant to 47 U.S.C. § 227(b)(3)(B);

     E.    An order increasing those statutory damages up to three

           times ($1,500 per call at issue) pursuant to 47 U.S.C. §

           227(b)(3)(C);

     F.    An order enjoining PMF from engaging in the same or

           similar unlawful practices alleged herein;

     G.    An order awarding costs of suit;

     H.    Leave to amend this Complaint to conform to the evidence

           presented at trial; and

     I.    Orders granting any other relief this Honorable Court deems

           equitable, proper, and just.




                                     17
      Case 1:19-cv-00758-JSR Document 1 Filed 01/25/19 Page 18 of 18




Dated: January 25, 2019           Respectfully submitted,
                                  TERRY FABRICANT,
                                  individually and as the
                                  representative of a class of
                                  similarly-situated persons,

                                  /s/ Kim E. Richman

RICHMAN LAW GROUP
Kim E. Richman (# 629960)
krichman@richmanlawgroup.com
81 Prospect Street
Brooklyn, New York
Telephone: (212) 687-8291

Phillip A. Bock (pro hac vice to be applied for)
Tod A. Lewis (pro hac vice to be applied for)
David M. Oppenheim (pro hac vice to be applied for)
Mara A. Baltabols (pro hac vice to be applied for)
BOCK, HATCH, LEWIS & OPPENHEIM, LLC
134 N. La Salle St., Ste. 1000
Chicago, IL 60602
Tel: (312) 658-5500
Fax: (312) 658-5555
tod@classlawyers.com




                                   18
